DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-035466, filed on March 3, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2021 and December 6, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulos et al., United States Patent Application Publication No. US 2018/0005443 A1.

 (Fig. 1, input mechanism, #104; Detailed Description, [0027-0029]), the display being used as an input device for the data processing device (Fig. 1, head mounted device, #102; Detailed Description, [0027-0029], “That is, the head-mounted device 102 is configured to convert signals representative of motion and/or rotation of the input mechanism 104 in a first three-dimensional space (e.g., space within reach of the user's 106 arm handling the input mechanism 104) into corresponding motion and/or rotation of the virtual element in a second three-dimensional space (e.g., the scene being viewed by the user via the display). In various implementations, the second three-dimensional space is larger, or appears to be larger, than the first three-dimensional space.”), the proximity detection device comprising:
 an approach detection unit configured to detect whether the user's hand approaches the display face and a position (Fig. 1, sensors, #108; Detailed Description, [0028-0029]), in a left-right direction (Detailed Description, [0050], “In some examples, the analysis may reveal a number of times that the user 106 attempts to perform an interaction (e.g., particular motion and/or rotation of the input mechanism 104 to select a target object) in a given period of time before the interaction is successfully completed or before the user 106 gives up and stops attempting to perform the interaction. The restriction determination module 212 can determine the number of times (i.e., the number of attempts) based on identifying changes in direction of motion and/or rotation (e.g., front/back, left/right, up/down, etc.) and/or identifying repeated motion and/or rotation.”), which a hand approaches using an infrared light source that is disposed outside the display face of the display and emits infrared light that passes in front of the display face and a photodetector that is disposed outside the display face and detects reflected light of the infrared light (Detailed Description, [0040-0045], “For instance, the sensor(s) 110 can include one or more outwardly facing cameras or other sensors for capturing images of real-world objects and surroundings of the user (e.g., physical objects in the user's 106 environment). The sensor(s) 110 can additionally and/or alternatively include a depth map sensor, a light field sensor, a gyroscope, a sonar sensor, an infrared sensor, a compass, an accelerometer, a global positioning system (GPS) sensor, and/or any other device or sensing means for detecting and/or collecting position and/or orientation data of the head-mounted device 102 and/or other physical objects located around the head-mounted device 102.”; See also Detailed Description, [0094], [0125-0128]); and 
a notification unit configured to output non-detection to the data processing device when the approach detection unit does not detect an approach of the user's hand, and to output the position in the left-right direction detected by the approach detection unit to the data processing device when the approach detection unit detects an approach of the user's hand (Fig. 1,  third positon/orientation, #122; Detailed Description, [0031-0038], “FIG. 1 further illustrates a restriction 116 that limits motion and/or rotation of the input mechanism 104. For instance, the user 106 may be able to move and/or rotate the input mechanism 104 from a first position and/or orientation 118 to a second position and/or orientation 120 (e.g., by moving and/or rotating an arm and/or hand), but the user 106 may be limited when moving and/or rotating the input mechanism 104 from the second position and/or orientation 120 to a third position and/or orientation 122 due to the restriction 116. The limitation of the user 106 may represent a strict inability such that it is physically impossible for the user to move the input mechanism 104 to the third position and/or orientation 122 (e.g., a physical object such as a bookshelf may physically prevent the motion and/or rotation). Alternatively, the limitation of the user 106 may represent a level of uncomfortableness for the user 106, such that it may be physically possible for the user 106 to move the input mechanism 104 to the third position and/or orientation 122, but doing so would be uncomfortable for the user (e.g., cause the user pain, inconvenience the user, etc.).”), wherein 
(Fig. 1, Detailed Description, [0031-0038], “The level of uncomfortableness can be signaled by, or correspond to, a number of repeated attempts to perform an interaction and/or an amount of time to perform an interaction (e.g., an extended amount of time that is greater than a threshold established based on an expected amount of time).”; See also Fig. 4 and Detailed Description, [0065]).

Regarding claim 3, Poulos further discloses wherein 
a position in the left-right direction output from the proximity detection device when the proximity detection device starts to detect an approach of a user's hand is set as a start position  (Detailed Description, [0050], “In some examples, the analysis may reveal a number of times that the user 106 attempts to perform an interaction (e.g., particular motion and/or rotation of the input mechanism 104 to select a target object) in a given period of time before the interaction is successfully completed or before the user 106 gives up and stops attempting to perform the interaction. The restriction determination module 212 can determine the number of times (i.e., the number of attempts) based on identifying changes in direction of motion and/or rotation (e.g., front/back, left/right, up/down, etc.) and/or identifying repeated motion and/or rotation.”), and a position in the left-right direction output from the proximity detection device immediately before non-detection is output from the proximity detection device is set as an end position (Fig. 1, third position,. #122; Detailed Description, [0031-0038]), and the data processing device includes a user operation acceptance unit configured to accept a predetermined user operation when an amount of movement in (Fig. 1, Detailed Description, [0031-0038]).

Regarding claim 4, Poulos discloses a proximity detection device configured to detect an approach of a user's hand to a display face of a display of a data processing device (Fig. 1, input mechanism, #104; Detailed Description, [0027-0029]), the display being used as an input device for the data processing device (Fig. 1, head mounted device, #102; Detailed Description, [0027-0029], “That is, the head-mounted device 102 is configured to convert signals representative of motion and/or rotation of the input mechanism 104 in a first three-dimensional space (e.g., space within reach of the user's 106 arm handling the input mechanism 104) into corresponding motion and/or rotation of the virtual element in a second three-dimensional space (e.g., the scene being viewed by the user via the display). In various implementations, the second three-dimensional space is larger, or appears to be larger, than the first three-dimensional space.”), the proximity detection device comprising:
an approach detection unit configured to detect whether the user's hand approaches the display face and a position (Fig. 1, sensors, #108; Detailed Description, [0028-0029]),, in an up-down direction (Detailed Description, [0050], “In some examples, the analysis may reveal a number of times that the user 106 attempts to perform an interaction (e.g., particular motion and/or rotation of the input mechanism 104 to select a target object) in a given period of time before the interaction is successfully completed or before the user 106 gives up and stops attempting to perform the interaction. The restriction determination module 212 can determine the number of times (i.e., the number of attempts) based on identifying changes in direction of motion and/or rotation (e.g., front/back, left/right, up/down, etc.) and/or identifying repeated motion and/or rotation.”), which a hand approaches using an infrared light source that is disposed outside the display face of the display and emits infrared light that passes in front of the display face and a photodetector that is disposed (Detailed Description, [0040-0045], “For instance, the sensor(s) 110 can include one or more outwardly facing cameras or other sensors for capturing images of real-world objects and surroundings of the user (e.g., physical objects in the user's 106 environment). The sensor(s) 110 can additionally and/or alternatively include a depth map sensor, a light field sensor, a gyroscope, a sonar sensor, an infrared sensor, a compass, an accelerometer, a global positioning system (GPS) sensor, and/or any other device or sensing means for detecting and/or collecting position and/or orientation data of the head-mounted device 102 and/or other physical objects located around the head-mounted device 102.”; See also Detailed Description, [0094], [0125-0128]); and
 a notification unit configured to output non-detection to the data processing device when the approach detection unit does not detect an approach of the user's hand, and to output the position in the up-down direction detected by the approach detection unit to the data processing device when the approach detection unit detects an approach of the user's hand (Fig. 1,  third positon/orientation, #122; Detailed Description, [0031-0038], “FIG. 1 further illustrates a restriction 116 that limits motion and/or rotation of the input mechanism 104. For instance, the user 106 may be able to move and/or rotate the input mechanism 104 from a first position and/or orientation 118 to a second position and/or orientation 120 (e.g., by moving and/or rotating an arm and/or hand), but the user 106 may be limited when moving and/or rotating the input mechanism 104 from the second position and/or orientation 120 to a third position and/or orientation 122 due to the restriction 116. The limitation of the user 106 may represent a strict inability such that it is physically impossible for the user to move the input mechanism 104 to the third position and/or orientation 122 (e.g., a physical object such as a bookshelf may physically prevent the motion and/or rotation). Alternatively, the limitation of the user 106 may represent a level of uncomfortableness for the user 106, such that it may be physically possible for the user 106 to move the input mechanism 104 to the third position and/or orientation 122, but doing so would be uncomfortable for the user (e.g., cause the user pain, inconvenience the user, etc.).”),
wherein an upward direction is set as a first direction, and the notification unit outputs non-detection to the data processing device when an amount of movement of a position detected by the approach detection unit in the first direction decreases after exceeding a predetermined threshold value during a period of detecting that the approach detection unit is detecting an approach of the user's hand (Fig. 1, Detailed Description, [0031-0038], “The level of uncomfortableness can be signaled by, or correspond to, a number of repeated attempts to perform an interaction and/or an amount of time to perform an interaction (e.g., an extended amount of time that is greater than a threshold established based on an expected amount of time).”; See also Fig. 4 and Detailed Description, [0065]).

Regarding claim 5, this is met by the rejection to claim 3 with the same sections of Poulos. 

Regarding claim 8, Poulos discloses a proximity detection device configured to detect an approach of a user's hand to a display face of a display of a data processing device (Fig. 1, input mechanism, #104; Detailed Description, [0027-0029]), the display being used as an input device for the data processing device (Fig. 1, head mounted device, #102; Detailed Description, [0027-0029], “That is, the head-mounted device 102 is configured to convert signals representative of motion and/or rotation of the input mechanism 104 in a first three-dimensional space (e.g., space within reach of the user's 106 arm handling the input mechanism 104) into corresponding motion and/or rotation of the virtual element in a second three-dimensional space (e.g., the scene being viewed by the user via the display). In various implementations, the second three-dimensional space is larger, or appears to be larger, than the first three-dimensional space.”), the proximity detection device comprising:
(Fig. 1, sensors, #108; Detailed Description, [0028-0029]; Detailed Description, [0050], “In some examples, the analysis may reveal a number of times that the user 106 attempts to perform an interaction (e.g., particular motion and/or rotation of the input mechanism 104 to select a target object) in a given period of time before the interaction is successfully completed or before the user 106 gives up and stops attempting to perform the interaction. The restriction determination module 212 can determine the number of times (i.e., the number of attempts) based on identifying changes in direction of motion and/or rotation (e.g., front/back, left/right, up/down, etc.) and/or identifying repeated motion and/or rotation.”) which a hand approaches using a light source that is disposed outside the display face of the display and emits light that passes in front of the display face and a photodetector that is disposed outside the display face and detects reflected light (Detailed Description, [0040-0045], “For instance, the sensor(s) 110 can include one or more outwardly facing cameras or other sensors for capturing images of real-world objects and surroundings of the user (e.g., physical objects in the user's 106 environment). The sensor(s) 110 can additionally and/or alternatively include a depth map sensor, a light field sensor, a gyroscope, a sonar sensor, an infrared sensor, a compass, an accelerometer, a global positioning system (GPS) sensor, and/or any other device or sensing means for detecting and/or collecting position and/or orientation data of the head-mounted device 102 and/or other physical objects located around the head-mounted device 102.”; See also Detailed Description, [0094], [0125-0128]); and 
a notification unit configured to output non-detection to the data processing device when the approach detection unit does not detect an approach of the user's hand, and to output the position detected by the approach detection unit to the data processing device when the approach detection unit detects an approach of the user's hand  (Fig. 1,  third positon/orientation, #122; Detailed Description, [0031-0038], “FIG. 1 further illustrates a restriction 116 that limits motion and/or rotation of the input mechanism 104. For instance, the user 106 may be able to move and/or rotate the input mechanism 104 from a first position and/or orientation 118 to a second position and/or orientation 120 (e.g., by moving and/or rotating an arm and/or hand), but the user 106 may be limited when moving and/or rotating the input mechanism 104 from the second position and/or orientation 120 to a third position and/or orientation 122 due to the restriction 116. The limitation of the user 106 may represent a strict inability such that it is physically impossible for the user to move the input mechanism 104 to the third position and/or orientation 122 (e.g., a physical object such as a bookshelf may physically prevent the motion and/or rotation). Alternatively, the limitation of the user 106 may represent a level of uncomfortableness for the user 106, such that it may be physically possible for the user 106 to move the input mechanism 104 to the third position and/or orientation 122, but doing so would be uncomfortable for the user (e.g., cause the user pain, inconvenience the user, etc.).”), wherein
 the notification unit outputs non-detection to the data processing device when an amount of movement of a position detected by the approach detection unit in a first direction decreases after exceeding a predetermined threshold value during a period of detecting that the approach detection unit is detecting an approach of the user's hand (Fig. 1, Detailed Description, [0031-0038], “The level of uncomfortableness can be signaled by, or correspond to, a number of repeated attempts to perform an interaction and/or an amount of time to perform an interaction (e.g., an extended amount of time that is greater than a threshold established based on an expected amount of time).”; See also Fig. 4 and Detailed Description, [0065])..

Regarding claim 10, this is met by the rejection to claim 3 with the same sections of Poulos.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 6, 7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos in view of Tonar et al., United States Patent Application Publication No. US 2017/0302914 A1.

Regarding claim 2, Poulos discloses every element of claim 1 but does not explicitly disclose wherein the approach detection unit includes a plurality of infrared light sources disposed side by side in the left-right direction below the display face of the display and a plurality of photodetectors disposed side by side in the left-right direction below the display face of the display, and turns on the plurality of infrared light sources in order to detect whether the user's hand approaches the display face and a position, in the left-right direction, which a hand approaches from the reflected light detected by each photodetector when each infrared light source is turned on.
(See inter alia, Detailed Description, [0043], [0093], [0136]).
Tonar, in a similar field of endeavor, discloses a information processing system (Fig. 6) wherein the approach detection unit includes a plurality of infrared light sources disposed side by side in the left-right direction below the display face of the display (Detailed Description, [0020], “ Similarly, the display system 10 may also or alternatively utilize volumetric displays to provide images of 3D objects with correct focus and depth cues by creating a volume of individually controlled light sources.”; See also Detailed Description, [0039]) and a plurality of photodetectors disposed side by side in the left-right direction below the display face of the display, and turns on the plurality of infrared light sources in order to detect whether the user's hand approaches the display face and a position, in the left-right direction, which a hand approaches from the reflected light detected by each photodetector when each infrared light source is turned on (Detailed Description, [0042-0044], “The input sensor 100 may be configured to detect and identify motion or gestures proximate the display screen 16. For example, the input sensor 100 may be configured to detect a rotational motion 102 corresponding to a digit or hand of a user attempting to turn the dial 94. Additionally, the input sensor 100 may be configured to detect a digit or hand of a user attempting to press a left direction 96a, a right direction 96b, an up direction 96c, and/or a down direction 96d of the directional pad 96…The types of suitable sensors available include, but are not limited to, inductive, capacitive, capacitive displacement, eddy-current, magnetic, electromagnetic, photocell, laser range-finding, sonar, radar, Doppler effect, passive thermal infrared, passive optical, ionizing radiation reflective sensors, reed switch, Hall effect, resistive variation, conductive variation, echo.. Optical sensing using, for example, infrared proximity sensing, involves using an optical sensing circuit to pulse light, e.g., infrared light, emitted from an emitter which, should an object such as a user's finger be present in front of or above the emitter (e.g., a laser diode or LED), reflects off of the user's finger and back toward an infrared detector (e.g., a photodiode, a type of photodetector capable of converting light into either current or voltage, depending upon the mode of operation), generally adjacent or concentric with the emitter and configured to detect changes in light intensity. If reflected infrared light is detected, it is assumed that an object is present, proximate…”).
It would have been obvious to have modified the approach detection unit of Poulos to include the teachings of Tonar in such a way to provide wherein the approach detection unit includes a plurality of infrared light sources disposed side by side in the left-right direction below the display face of the display and a plurality of photodetectors disposed side by side in the left-right direction below the display face of the display, and turns on the plurality of infrared light sources in order to detect whether the user's hand approaches the display face and a position, in the left-right direction, which a hand approaches from the reflected light detected by each photodetector when each infrared light source is turned on. The motivation to combine these arts is to implement gesture input from the user using optical sensing (See Tonar, Detailed Description, [0042-0044]), which is a known proximity sensing technique. The fact that both Poulos and Tonar disclose information processing systems with proximity infrared sensing makes this combination more easily implemented. 

Regarding claim 6, Poulos discloses every element of claim 3 and further discloses wherein the information processing system is installed in an automobile (Fig. 10, Detailed Description, [0110], “The computing device architecture 1000 is applicable to computing entities that facilitate mobile computing due, in part, to form factor, wireless connectivity, and/or battery-powered operation. In some configurations, the computing entities include, but are not limited to, mobile telephones, tablet devices, slate devices, wearable devices (e.g., the head-mounted device 102), portable video game devices, and the like. Moreover, aspects of the computing device architecture 1000 can be applicable to traditional desktop computers, portable computers (e.g., laptops, notebooks, ultra-portables, and netbooks), server computers, vehicle computers, and other computer systems.”)
However, Poulos does not explicitly disclose wherein the display of the data processing device is disposed between a driver's seat and a passenger's seat of the automobile.
Tonar, in a similar field of endeavor, discloses an information processing system wherein the display of the data processing device is disposed between a driver's seat and a passenger's seat of the automobile. (Figs 1-2, 6, display screen, #16; display assembly, #22; Detailed Description, [0022-0023]).
It would have been obvious to one of ordinary skill in the art to have modified the display of the data processing device of Poulos to include the teachings of Tonar in such a way to dispose it between a driver's seat and a passenger's seat of the automobile. The motivation to combine these arts us to show the automobile user the display information in a convenient and natural location (See inter alia, Tonar, Detailed Description, [0016-0024], “Embodiments of the display system 10 configured to provide for a plurality of views may utilize one or more automultiscopic projection methods to display image data. Such embodiments may be configured to display multiple views corresponding to a plurality of viewing angles of a particular scene.”). The fact that both Poulos and Tonar disclose information processing systems with automobile applications makes this combination more easily implemented.

Regarding claim 7, Poulos discloses every element of claim 5, and claim 7 contains similar additional limitations as that of claim 6 and thereby is met by the rejection to claim 6 with the combination of Poulos and Tonar. 

Regarding claim 9, this is met by the rejection to claim 2 with the combination of Poulos and Tonar.


wherein the plurality of light sources and the plurality of photodetectors are disposed along the same side of the display face of the display, and at least one light source is disposed between adjacent photo detectors.
	Tonar, in a similar field of endeavor, discloses an information processing system (Fig. 6) wherein
the plurality of light sources and the plurality of photodetectors are disposed along the same side of the display face of the display, and at least one light source is disposed between adjacent photo detectors (Fig. 3-6; Detailed Description, [0042-0044], “The input sensor 100 may be configured to detect and identify motion or gestures proximate the display screen 16. For example, the input sensor 100 may be configured to detect a rotational motion 102 corresponding to a digit or hand of a user attempting to turn the dial 94. Additionally, the input sensor 100 may be configured to detect a digit or hand of a user attempting to press a left direction 96a, a right direction 96b, an up direction 96c, and/or a down direction 96d of the directional pad 96…The types of suitable sensors available include, but are not limited to, inductive, capacitive, capacitive displacement, eddy-current, magnetic, electromagnetic, photocell, laser range-finding, sonar, radar, Doppler effect, passive thermal infrared, passive optical, ionizing radiation reflective sensors, reed switch, Hall effect, resistive variation, conductive variation, echo.. Optical sensing using, for example, infrared proximity sensing, involves using an optical sensing circuit to pulse light, e.g., infrared light, emitted from an emitter which, should an object such as a user's finger be present in front of or above the emitter (e.g., a laser diode or LED), reflects off of the user's finger and back toward an infrared detector (e.g., a photodiode, a type of photodetector capable of converting light into either current or voltage, depending upon the mode of operation), generally adjacent or concentric with the emitter and configured to detect changes in light intensity. If reflected infrared light is detected, it is assumed that an object is present, proximate…”;).
(See Tonar, Detailed Description, [0042-0044]), which is a known proximity sensing technique. The fact that both Poulos and Tonar disclose information processing systems with proximity infrared sensing makes this combination more easily implemented.

Regarding claim 12, this is met by the rejection to claim 6 with the combination of Poulos and Tonar.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626